Citation Nr: 0929899	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-14 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION


The Veteran had active service from March 1986 to March 1990 
and from November 1990 to May 1991.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas, which in pertinent part, denied the Veteran's 
original claim for service connection for a low back 
disability 

The Board notes that the RO developed this appeal from a 
November 2005 rating decision.  The Veteran was provided 
notice of the November 2004 rating decision via a letter 
dated December 6, 2004.  VA received a letter from the 
Veteran's representative in June 2005 stating that the 
Veteran wished to initiate a claim to establish service 
connection for, among other things, a lower back disability.  
The June 2005 letter also requested an increased evaluation 
for the Veteran's service-connected bilateral hearing loss 
disability.  This letter was received within one year of 
notice of the November 2004 rating decision.  By resolving 
all doubt in the Veteran's favor, the Board construes the 
letter received in June 2005 as a timely notice of 
disagreement with regard to the RO's November 2004 rating 
decision that, in pertinent part, denied the Veteran's 
original claim for service connection for a low back 
disability.  38 U.S.C.A. § 5107(b) (West 2002); see also EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991) (noting that VA 
must liberally construe all documents filed by a claimant).  
The Veteran's VA Form 9, Appeal to the Board of Veterans 
Appeals, was received within 60 days of issuance of the 
statement of the case in May 2006 regarding the service 
connection issue.  See 38 C.F.R. § 20.302 (2008).  See 38 
C.F.R. § 20.302; see also 38 C.F.R. § 20.305 (2008) (noting 
that in the event that the postmark is not of record, the 
"mailbox rule" applies and the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by VA).  Therefore, the November 2004 rating decision is on 
appeal before the Board and the Board has characterized the 
issue accordingly.

In November 2007, a Travel Board hearing was held before the 
undersigned and a transcript of that hearing is of record.  
Thereafter, the Board remanded the Veteran's claim for 
further development in January 2008.  Most recently, the 
claim was previously before the Board in December 2008, 
wherein the Board remanded the Veteran's claim for additional 
development and due process considerations.  The case was 
returned to the Board for appellate consideration.   


FINDING OF FACT

There is no competent medical nexus evidence of record 
indicating the Veteran's low back disability is causally or 
etiologically related to his military service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in March 2004 and 
February 2008, from the agency of original jurisdiction (AOJ) 
to the appellant.  The letters explained the evidence 
necessary to substantiate the Veteran's claims of entitlement 
to service connection, as well as the legal criteria for 
entitlement to such benefits.  The letters also informed him 
of his and VA's respective duties for obtaining evidence. 

In addition, the February 2008 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although the notice elements required by Dingess/Hartman were 
provided to the appellant after the initial adjudication, the 
case was readjudicated thereafter, and the appellant has not 
been prejudiced thereby.  As such, there was no defect with 
respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA 
post-service treatment and examination.  Additionally, the 
claims file contains the Veteran's own statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record for the time period at issue but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

The Board acknowledges that in McLendon v. Nicholson, 20 Vet. 
App. 79, 83-86 (2006),  the Court found that a VA medical 
examination was required to adjudicate a claim for service 
connection where there was a current disability, credible 
evidence of an in-service injury, the medical opinions of 
record noted that the current disability could have been 
caused by the in-service injury, and the Board did not find 
that the veteran's lay testimony regarding continuity of 
symptomatology was not credible.  The Board sought to obtain 
such a VA examination in accordance with McLendon, as well as 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).    However, 
the Veteran repeatedly failed to report as scheduled, so the 
Board is forced to rely upon the evidence of record.  See 
38 C.F.R. § 3.655(b) (when a claimant fails to report for a 
VA examination scheduled in conjunction with an original 
claim, the claim shall be rated based on the evidence of 
record.  When the examination was scheduled for an increased 
disability evaluation, the claim shall be disallowed).  Thus, 
although additional information may have been gained to his 
benefit from the examination, the Veteran did not comply with 
VA's best efforts to have him examined.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not ... a one-way street.  If a veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.").  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  See 38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

The Veteran contends that service connection is warranted for 
a low back disability on the basis that he fell off a tank 
during his first period of active service in either late 1988 
or early 1989.  (See November 2007 Board Hearing Transcript, 
pp. 3-4.).  However, based on the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a low back disability, so this claim must be denied.  
38 C.F.R. § 3.102.  

The Board acknowledges that the Veteran's report of medical 
history, dated in March 1990, reflects that the Veteran 
reported a history of recurrent back pain for approximately 
two years.  A separation medical examination was not 
performed upon separation from active service in March 1990.  
Nonetheless, service treatment records do not confirm 
complaints or treatment for low back pain.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  
In addition, the Board points out that physical examination 
of the Veteran's musculoskeletal system and spine was normal 
at his April 1991 demobilization examination.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  
Likewise, the Board points out that the Veteran did not make 
any complaints specifically related to his back at that 
military examination; at his demobilization examination, he 
denied experiencing recurrent back pain, arthritis, and bone 
or joint deformity.  This is probatively significant and 
given a lot of weight and credibility because this was at a 
time contemporaneous to the alleged incident in question.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  
It stands to reason that, if he indeed had any problems, as 
he is now alleging, then he would have at least mentioned 
this during the military examination.  

Additionally, there is no objective evidence of continuance 
of symptomatology during the years following the Veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).   While private and 
VA post-service treatment records show diagnoses of lumbar 
spondylosis, lumbar facet syndrome, and degenerative disc 
disease, there is no evidence that the Veteran received a 
diagnosis of a low back disability prior to 2002, 
approximately 11 years after his last discharge from the 
military.   The Board notes that, in the absence of 
demonstration of continuity of symptomatology, or a competent 
nexus opinion, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  See also Shaw v. Principi, 3 
Vet. App. 365 (1992) (a veteran's delay in asserting a claim 
can constitute negative evidence, which weighs against the 
claim).  

Likewise, the Board points out that the Veteran was not 
treated for complaints related to his back until January 
2002, following a motor vehicle accident.  Likewise, the 
January 2002 private physician attributed the Veteran's 
degenerative changes of the lumbosacral spine to the aging 
process.  See 38 C.F.R. § 3.303(b) (subsequent, isolated 
manifestations of a chronic disorder are not service 
connected where they are clearly attributable to intercurrent 
causes).  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A veteran seeking disability benefits must 
establish the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  
The Board notes that, in the absence of demonstration of 
continuity of symptomatology, or a competent nexus opinion, 
the initial demonstration of current disability years after 
service is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  See also Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence, which weighs against the claim).  

The Board also notes that a letter from E.S., D.C., dated in 
July 2005, indicates that the Veteran's reported that his low 
back pain originated from an injury which occurred in 1989 
while he was working at an Army base; following an 
examination and x-rays, Dr. S. opined that the Veteran's 
current low back disability "is consistent with the 
aforementioned accident."  Likewise, a private medical 
report by H.K.P., M.D., dated in August 2005, reflects that 
the Veteran reported a history of back pain after falling 
from a tank while in the military in 1989 and that a MRI 
showed multi-level degenerative disc disease, as well as, 
facet degeneration and bilateral spondylosis at the lumbar 
level.  Nevertheless, Dr. S. did not support this opinion 
with a rationale and did not indicate that the Veteran's 
claims file was reviewed.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (stating that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion).  Furthermore, the Board notes that Dr. S's 
conclusion was based on the history as provided by the 
Veteran, which is inconsistent with the medical evidence of 
record and that Dr. S did not provide any objective findings 
which support his opinion or otherwise refer to any credible 
supporting evidence that the Veteran's back disability was 
related to his service.  See Reonal v. Brown, 5 Vet. App. 
458, 494-95 (1993) (the presumption of credibility is not 
found to "arise" or apply to a statement to a physician 
based upon an inaccurate factual premise or history as 
related by the veteran).  See also Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991) (the Board is not required to accept 
unsubstantiated or ambiguous medical opinions as to the 
origin of the veteran's disorder); Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (most of the probative value of 
a medical opinion comes from its reasoning, and threshold 
considerations include whether the person opining is suitably 
qualified and sufficiently informed)

Therefore, the record does not contain objective evidence 
confirming the Veteran's assertions as to the events of his 
service, nor is there any medical evidence of record 
demonstrating that the Veteran has a low back disability as a 
result of his service.  While the Board finds that the 
Veteran is competent to assert that he believes he has a 
current back disability that is related to events during his 
service, little probative weight can be assigned to his 
statements, as the Board deems such statements to be less 
than credible.  In this regard, while the Board again 
acknowledges that the absence of any corroborating medical 
evidence supporting his assertions, including during service, 
in and of itself does not render his statements incredible, 
such absence is for consideration in determining credibility.   
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (noting that lay evidence can be competent to establish 
a diagnosis when . . . a layperson is competent to identify 
the medical condition).   

The Board again points out that the Veteran was scheduled for 
VA examinations in February 2009 and May 2009, in order to 
determine the nature and etiology of his claimed low back 
disability pursuant to the Board's December 2008 remand.  
However, he failed to report for his evaluations as 
scheduled.  See 38 C.F.R. § 3.655(b) (when a claimant fails 
to report for a VA examination scheduled in conjunction with 
a claim for an increased disability evaluation, the claim 
shall be disallowed; when a claimant fails to report for a VA 
examination scheduled in conjunction with a claim for service 
connection, the claim shall be evaluated on the evidence of 
record).  Thus, although additional information may have been 
gained to his benefit from the examinations, the Veteran did 
not comply with VA's best efforts to have him examined.  The 
Board has no option but to consider his claim for service 
connection based on the evidence of record, which is 
insufficient to grant his claim.  

Therefore, the only evidence portending that the Veteran's 
low back disability is in any way related to his service in 
the military comes from him personally.  As a layperson, the 
Veteran simply does not have the necessary medical training 
and/or expertise to determine the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current conditions at issue to that symptomatology.  Id.  
As such, his allegations, alone, when deemed less than 
credible, as discussed above, have no probative value without 
medical evidence substantiating them.  So the preponderance 
of the evidence is against his claim, in turn, meaning the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


